                    UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                       CASE NO: 7:14-CV-185-BR

ANNJEANETTE GILLIS, et al.,

         Plaintiffs,

v.                                               MEMORANDUM OPINION
                                                 AND ORDER

MURPHY-BROWN, LLC d/b/a
SMITHFIELD HOG PRODUCTION
DIVISION,

         Defendant.


         Pending before the court is defendant’s motion in limine

to exclude evidence pertaining to Missouri litigation matters.

(ECF No. 93).   For reasons expressed more fully below, that motion

is GRANTED as described more fully herein.

                              Background

         In 1999 and 2002, the State of Missouri filed Petitions

against Premium Standard Farms (“PSF”) related to various

environmental problems arising out of PSF’s use of anaerobic

lagoons for waste-handling on swine farms in Missouri.     See ECF

Nos. 93-5 and 93-7.    PSF settled the litigation with the State of

Missouri and entered into Consent Judgments in 1999 and 2004.     See

id.   PSF was acquired by Murphy-Brown LLC (“Murphy-Brown”) in 2007

and Murphy-Brown assumed PSF’s responsibilities under the Consent

Judgments.
        In the instant motion, Murphy-Brown seeks to exclude any

evidence related to the Missouri litigation including testimony,

argument, documents, statements, or admissions.   Plaintiffs oppose

the motion, arguing that “[d]efendant claims that there is no odor

problem, and hog operations using lagoons and sprayers do not

cause odor to neighbors, that there are no new technologies that

can assist, and that any that exist are not feasible.   The

substantive terms and provisions associated with the proceedings

in Missouri and the facts regarding the company’s actions, which

are public, are relevant and probative on knowledge and notice, on

the existence of feasible upgrades, and on the subject of

credibility.”   ECF No. 190 at p. 19 in Case No. 7:14-cv-00182-BR.

                              Analysis

        According to Federal Rule of Evidence 401, evidence is

relevant if “it has any tendency to make a fact more or less

probable than it would be without the evidence” and “the fact is

of consequence in determining the action.”   Rule 402 provides that

relevant evidence is admissible unless otherwise stated. Fed. R.

Evid. 402.

        The court finds that evidence related to Missouri

litigation regarding hog farming is of questionable relevance to

this private nuisance claim arising out of hog farming operations

in North Carolina.   This is especially true of evidence that

predates Murphy-Brown’s acquisition of PSF in 2007.   While there


                                 2
might be “nuggets” of relevant evidence buried in the documents

related to that litigation--such as alleged feasible alternative

technologies1--that evidence is overwhelmed by the irrelevant

evidence.   In sum, the court is not persuaded that the Missouri

litigation is sufficiently similar to this case such that it is

relevant and, therefore, introduction of such evidence would

unduly prolong this trial because Murphy-Brown would have to

expend significant time exposing that lack of similarity.   See,

e.g., United States v. Hill, 322 F.3d 301, 306 (4th Cir. 2003)

(affirming a trial court’s exclusion of evidence of another

transaction and lawsuit which “would have necessitated an

exhaustive case within a case”); Smith v. E-backgroundchecks.com,

Inc., Civil Action No. 1:13-cv-02658-RGV, 2015 WL 11233453, *2

(N.D. Ga. June 4, 2015) (“Even if plaintiff could demonstrate some

probative value from allegations in other lawsuits, presenting

evidence of these other cases would lead to a series of mini-

trials that would likely confuse and mislead the jury from the

task at hand of evaluating plaintiff’s claims in this case and

result in a waste of time and judicial resources.”).



        1
          As the court noted at the hearing on October 30, 2018,
evidence of alternative technologies can be offered without
relying on the Missouri litigation. For example, plaintiffs
could question Dr. Mike Williams, who was involved with North
Carolina’s Smithfield Agreement, about his knowledge of Next
Generation Technology implemented in Missouri without
highlighting the fact that it arose out of litigation against
PSF.

                                 3
          In addition, the court finds little merit in plaintiffs’

argument that evidence of the Missouri litigation is relevant to

show defendant’s notice that the Sholar Farm created a nuisance.

“[T]he issue of `notice’ cannot be used by counsel to `bootstrap’

in evidence of other lawsuits.”   Estate of Tobin ex rel. Tobin v.

Smithkline Beecham Pharm., Civil No. 00-CV-0025-Bea, 2001 WL

36102165, *1 (D. Wyo. May 18, 2001) (“Correspondingly, evidence of

other lawsuits cannot be used as a method to compel the defendant

to admit that it has or had notice or knowledge that Paxil was

allegedly dangerous.”).   First, the Missouri litigation was an

enforcement action by the State of Missouri not a private nuisance

action.   Second, Missouri is not North Carolina.   Therefore, just

because PSF’s hog farming operations might have been found to

cause an odor control problem in Missouri does not necessarily

lead to the conclusion that operation of the Sholar Farm

necessarily created a nuisance for the plaintiffs in this case.

See Palmer v. Board of Regents of the University System of

Georgia, 208 F.3d 969, 973 (11th Cir. 2000) (“[W]e do not find any

merit to [plaintiff]’s argument that the district court abused its

discretion in excluding evidence of the existence of the other

lawsuits against [defendant].   The complaints that she sought to

introduce involved different decision-makers, different

departments, and different hiring processes.”).




                                  4
        Plaintiffs have also argued that the Missouri litigation

is relevant to the issue of defendant’s credibility.   For example,

in the McGowan case, plaintiffs made much of the fact that Kraig

Westerbeek, Vice President of Environmental Compliance and Support

Operations for Murphy-Brown, claimed to have “never smelled

offensive hog odor over the fence line.”   ECF No. 190 at 7 in Case

No. 7:14-cv-00182-BR.   The court assumes that Mr. Westerbeek was

talking about one of the farms in North Carolina.   Therefore, the

fact that a 2010 Consent Judgment arising out of the Missouri

litigation states that “Odor has also proven to be the most

challenging aspect of not only the Consent Judgment process, but

one of the greatest challenges for Concentrated Animal Feeding

Operations nationwide” does not necessarily call into question

Westerbeek’s credibility regarding whether he himself has smelled

“offensive hog odor” on a farm in North Carolina.   See, e.g.,

Nelson v. City of Chicago, 810 F.3d 1061, 1068 (7th Cir. 2016)

(rejecting trial court’s decision to allow evidence of plaintiff’s

prior arrests where plaintiff “never made any factual statements

that could be contradicted by evidence of his prior arrests.     To

use the example initially posited by the judge, he did not testify

that he `never had any encounter with the police before.’   Nor did

he make any remotely similar claim on the witness stand.”).

        In any event, Federal Rule of Evidence 403 allows for the

exclusion of relevant evidence if the “probative value is


                                 5
substantially outweighed by the danger of unfair prejudice,

confusion of the issues, or misleading the jury.”   The court has

no trouble concluding that admission of the Missouri litigation

would unfairly prejudice Murphy-Brown, confuse the issues in this

case, potentially mislead the jury, and that the probative value

of that evidence is substantially outweighed for those reasons.

The danger of allowing evidence of other lawsuits is obvious--a

jury might be tempted into punishing a defendant for behavior for

which it is not on trial.   See Nelson, 810 F.3d at 1072 (holding

that admission of evidence of other lawsuits was not harmless

error where the evidence of “other lawsuits went to the heart of

the defense theory of the case”); Buonanoma v. Sierra Pacific

Power Co., No. 3:04-cv-0077-LRH-VPC, 2010 WL 3724254, *5 (D. Nev.

Sept. 16, 2010) (“Introducing evidence of other lawsuits against

[defendant] could unfairly bias the jury against SPPC for

discriminatory acts that did not take place in this case and

confuse the jury into thinking it could hold SPPC liable in this

action for alleged wrongs in other actions.”).   A court recently

highlighted the risks involved in admitting evidence of other

litigation:

        [Plaintiff] seeks to use the New York litigation
        as a sword in the same way that United seeks to
        use the Board of Pharmacy proceedings. This the
        Court will not permit. The New York litigation
        ended in a settlement with no admission of
        liability. . . .   The presentation of evidence
        regarding that litigation, . . . would create
        almost certain prejudice to United, would tend to

                                 6
        confuse the jury, and would, because United would
        have to be given an opportunity to respond to the
        allegations, substantially broaden this litigation
        resulting in the undue consumption of time on a
        completely collateral matter. Evidence of the New
        York litigation is therefore of questionable
        relevance under Rule 401 and properly excluded
        under Rule 403.

IV Solutions, Inc. v. United Healthcare Servs., Inc., No. CV 12-

4887-GAF (MRWx), 2014 WL 5846805, *3 (C.D. Cal. Nov. 12, 2014)

        At this juncture and given what the court knows about the

evidence to be presented at trial, the court agrees with defendant

that the Missouri litigation is not relevant to the issues on

trial in this case and that any probative value of that evidence

is substantially outweighed by the danger of unfair prejudice,

would confuse the issues, and mislead the jury.   Accordingly, the

motion in limine is GRANTED.2   However, if defendant opens the

door to the admissibility of the excluded evidence, plaintiffs are

permitted to ask the court to revisit this ruling.   Furthermore,

should plaintiffs believe any of the documents excluded by this

Order to be admissible for reasons not discussed herein,

plaintiffs may seek their admission on those grounds.3   Given the


        2
          Plaintiffs are prohibited from discussing, arguing
about, or introducing any testimony or documentary evidence
regarding the Missouri litigation. Defendants did not provide a
list of those documents that it feels are covered by this motion.
Therefore, the only documents specifically excluded by this Order
are documents that arose out of the Missouri litigation or are
specific to that litigation.
        3
          In order to minimize disruption to the jury, plaintiffs
should bring such a motion to the court’s attention outside the

                                  7
court’s ruling, it is unnecessary to reach defendant’s argument

under Federal Rule of Evidence 408.

        The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record.

        IT IS SO ORDERED this 7th day of November, 2018.

                                      ENTER:


                                    David A. Faber
                                    Senior United States District Judge




presence of the jury.

                                8
